Exhibit 10.2

YRC Worldwide Inc.

Annual Incentive Bonus Program

YRC Worldwide Inc. (the “Company”) hereby adopts the YRC Worldwide Inc. Annual
Incentive Bonus Program (this “Program”) effective January 1, 2007, subject to
the approval of the Company’s stockholders at the annual meeting held on May 17,
2007. This Program is intended to incent the senior executive officers and key
employees of the Company, including its subsidiaries, to obtain superior results
for the Company on an annual basis.

Article I—Definitions

1.1 Definitions. As used in this Program, unless the context expressly requires
a contrary meaning, the following capitalized terms shall have the following
meanings:

“Committee” means the Compensation Committee of the Board of Directors of the
Company, which shall be comprised solely of two or more outside directors within
the meaning of Tax Code Section 162(m) .

“Executive Officer” means an officer of the Company who is subject to Section 16
of the Securities Exchange Act of 1934, as amended.

“Participant” means a senior executive officer or key employee that the
Committee designates to participate in this Program.

“Performance Goals” means the objective or objectives that the Committee
establishes for measuring performance of Participants. Performance Goals may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or of a unit, division, department
or function within the Company in which the Participant works.

“Performance Period” means the period established by the Committee with respect
to which the Performance Goals will be measured.

“Tax Code” means the Internal Revenue Tax Code of 1986, as amended.

Article II—Administration

2.1 Administration. The Committee, in its discretion, shall be responsible for
the administration of this Program. The Committee is authorized to interpret
this Program, to prescribe, amend and rescind rules and regulations deemed
advisable to protect the interests of the Company and to make all other
administrative determinations necessary for the efficient administration of this
Program. Any determination, interpretation or other action that the Committee
makes or takes under this Program’s provisions shall be conclusive and binding
upon all Participants and all other persons.

2.2 Delegation by Committee. Except in the case of any Executive Officer whose
award, if any, the Committee shall determine, the Committee may delegate to the
Company’s chief executive officer or an officer to whom he delegates, the
authority to determine any award under this Program for a Participant who is not
an Executive Officer. The Company’s chief executive officer or delegated officer
shall have the same powers to make determinations under this Program with
respect to those awards as the Committee has under this Program; provided that
all decisions must be consistent with any limitations or directions of the
Committee.

 

1



--------------------------------------------------------------------------------

Article III—Participation

3.1 Eligibility. For each Performance Period, the Committee will determine, in
its discretion, which senior executive officers and key employees, who are in a
position to influence the Company’s success, will participate in this Program.
Absent a determination to the contrary, it shall be assumed that the Executive
Officers will be Participants.

3.2 New hires and changes in position. Individuals hired or promoted during a
Performance Period into a position appropriate for participation in this Program
may either participate in the already existing period on a pro-rated basis or be
held out until the beginning of the next Performance Period. Each Participant
who transfers into a position no longer appropriate for participation in this
Program may either continue to participate in the already existing Performance
Period, participate on a pro-rated basis up to the date of the transfer or cease
participation for the entire Performance Period. The Committee, the chief
executive officer or his delegated officer (as appropriate) shall make all such
determinations in their respective sole discretion.

3.3 Terminations. Participants who terminate their employment during the
Performance Period or prior to the payment of the award may be entitled to a
prorated award if such termination is by reason of death, disability, retirement
or involuntary termination without cause, all as determined in accordance with
the Company’s normal policies, any applicable employment agreement or as the
Committee, the chief executive officer or his delegated officer (as appropriate)
determines. Participants who terminate employment during the Performance Period
or prior to the payment of the award for any other reason will forfeit their
award under this Program, unless the Committee, the chief executive officer or
his delegated officer (as appropriate) determines otherwise.

Article IV—Payment of Award

4.1 Determining amount of the award. Subject to Article V, the Committee will
determine each Participant’s Performance Goals for an applicable Performance
Period, including any threshold, target or maximum amounts applicable to the
award. Following the end of the Performance Period, the Committee will determine
the award that each Participant earned based on the Participant’s achievement of
the Performance Goals. Each award shall be evidenced by a notation on the
Company’s books and records and shall be subject to the terms and conditions as
the Committee prescribes in its sole discretion.

4.2 Adjustment of awards. Subject to Section 5.4, the Committee may make
adjustments in the Performance Goals to compensate for any changes that
significantly alter the basis upon which the goals were determined. The
Committee also may make reductions, in its sole discretion, to the amounts of
any awards as needed to achieve fair and equitable distribution of awards. These
reductions may be made before or after the end of the Performance Period. The
Committee may reduce the amount of an award if a Participant fails to achieve
applicable individual objectives or milestones.

4.3 Timing of payment. Payments of awards will be paid in cash only after the
Committee’s approval. Payments will be made no later than two and one-half
months following the end of the applicable Performance Period, unless the
Participant defers receipt pursuant to a Company-sponsored deferred compensation
plan, arrangement or agreement.

 

2



--------------------------------------------------------------------------------

Article V—Compliance with Section 162(m) of the Tax Code

5.1 Section 162(m) limitations. Notwithstanding any other provision of this
Program, the Committee intends that any award under this Program granted to a
Participant who is a “covered employee” within the meaning of Tax Code
Section 162(m) be “performance-based compensation” within the meaning of Tax
Code Section 162(m). These awards shall be conditioned on the achievement of one
or more Performance Goals set forth in Section 5.2 that the Committee shall
generally establish within 90 days of the commencement of the applicable
Performance Period; provided that the outcome of the Performance Goals is
substantially uncertain at the time the Performance Goals are established, and
shall otherwise comply with the requirements of Tax Code Section 162(m).

5.2 Performance Goals. The Performance Goals that the Committee may use for
awards of Tax Code Section 162(m) performance-based compensation shall be based
on one or more of the following financial measures:

 

•     balance sheet measurements such as receivable turnover, internal rate of
return or increase in net present value

 

•     cash flow (including operating cash flow and free cash flow)

 

•     cash flow return on investment (which equals net cash flow divided by
total capital)

 

•     common share price (including growth measures and total stockholder
return)

 

•     diluted earnings per share

 

•     earnings before interest and taxes

 

•     earnings growth

 

•     earnings measures/ratios

 

•     economic value added

 

•     expense targets

 

•     financial return ratios

 

•     gross margin

 

•     increase in the fair market value of the Company’s common shares

 

•     net earnings

 

•     net operating income after tax

 

•     net operating income after tax growth

 

•     market share

 

•     operating income

 

•     return on assets

 

•     return on capital

 

•     return on committed capital

 

•     return on investment

 

•     return on revenues

 

•     total earnings

 

•     revenue

 

•     revenue growth

 

•     total return to shareholders

                           

The Committee, at the time the applicable Performance Goals are established, may
provide that the formula for the goals may include or exclude items to measure
specific objectives, such as losses from discontinued operations, extraordinary
gains or losses, the cumulative effect of accounting changes, acquisitions or
divestitures, foreign exchange impacts and any unusual, nonrecurring gain, loss
or expense, even if such inclusions or exclusions are not in accordance with
generally accepted accounting principles or in accordance with those principles
on an inconsistent basis.

5.3 Maximum payment. The maximum aggregate amount of any performance-based
compensation award that the Company or its subsidiaries may pay in any one
calendar year to a Participant who is a “covered employee” subject to Tax Code
Section 162(m) shall not exceed $5 million.

5.4 Adjustments. Notwithstanding any provision of this Program to the contrary,
with respect to any award that is subject to provisions of this Article V, the
Committee may not adjust upwards the amount of an award payable, nor may it
waive the achievement of the applicable Performance Goals, except to the extent
that Tax Code Section 162(m) permits.

 

3



--------------------------------------------------------------------------------

5.5 Other restrictions. The Committee shall have the power to impose any other
restrictions on awards subject to Article V as it may deem necessary or
appropriate to insure that such awards satisfy all requirements for
“performance-based compensation” within the meaning of Tax Code Section 162(m).

Article VI—General Provisions

6.1 Non-transferability. Except as the Committee specifies, a Participant’s
rights and interests under this Program shall not be in any manner subject to
sale, transfer, assignment, pledge, encumbrance or charge prior to the
Participant’s actual receipt of payment of any award; and any attempt to so
sell, transfer, assign, pledge, encumber or charge prior to receipt shall be
void.

6.2 Withholding. The Company shall have the right to deduct from all awards any
taxes or other withholdings that the law requires to be withheld with respect to
awards.

6.3 Compliance with Section 409A. The payments under this Program are intended
to constitute a short-term deferral payments within the meaning of proposed
Treasury Regulation §1.409A-1(b)(4) and to be exempt from Tax Code Section 409A
. To the extent applicable, the Committee shall interpret and construe this
Program in accordance with Tax Code Section 409A and the regulations and other
interpretative guidance issued thereunder. In carrying out such intent, the
Committee may take any and all action it determines is necessary or appropriate
to preserve the intended tax treatment of the payments under this Program and/or
to comply with Tax Code Section 409A .

6.4 No guarantee of employment. Nothing in this Program or any action taken
because of this Program will confer upon any Participant the right to be
retained in the service of the Company nor limit the right of the Company to
discharge or otherwise deal with any Participant without regard to the existence
of this Program.

6.5 Amendment and termination. The Committee (or full Board of Directors of the
Company) may terminate, amend or modify this Program at anytime without notice
to or consent of any Participant. All awards are purely discretionary in the
judgment of the Committee. This Program does not constitute a promise or
agreement as to either the payment or amount of any award.

6.6 References, construction and interpretation. As used in this Program,
references to “including” mean, “including (without limitation)”; to “persons”
include both natural and legal entities; to the masculine, include the feminine
and neutral (and vice versa); and to the singular include the plural (and vice
versa). The headings in this Program are for convenience only and shall not be
used to interpret or construe this Program.

6.7 Governing law. This Program will be construed in accordance with and
governed by the laws of the State of Delaware.

 

4